Mr. Justice Scott delivered the opinion of the Court: When defendant perfected his appeal, it was his du.ty to cause the papers in the case to be deposited in the office of the clerk of the circuit court, and advance such fees as are required by statute to be prepaid. That, he neglected to do. On service of notice, a rule was entered against him to refund, instanter, “ appeal fees ” advanced by plaintiff. Failing to appear and show cause against such rule, the court, in the exercise of a sound discretion, as it might well do, dismissed defendant’s appeal.' It does not appear, by affidavit or otherwise, defendant had any defense to the action, and his appeal was properly dismissed for non-compliance with the rule to refund costs advanced. The judgment will be affirmed. Judgment affirmed.